UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6363


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

ROBERT DAVID JORDAN,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:13-hc-02153-BR)


Submitted:   November 25, 2014            Decided:   January 8, 2015


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Thomas G. Walker, United States Attorney, R. A.
Renfer,   Jr.,   Michael  G.  James,   Assistant  United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert David Jordan appeals the district court’s order

committing him as a sexually dangerous person under the Adam

Walsh Child Protection and Safety Act of 2006 (the “Adam Walsh

Act”), 18 U.S.C. §§ 4247-4248 (2012).                       Jordan argues that the

district    court       erred       in   finding    that    he    would    have      serious

difficulty in refraining from child molestation if released.                              We

affirm.

            The Adam Walsh Act allows for the civil commitment of

sexually dangerous individuals following the expiration of their

federal prison sentences.                  To civilly commit an individual as

sexually    dangerous,          the      Government    must      prove    by    clear   and

convincing evidence that the individual: “(1) ‘has engaged or

attempted     to       engage       in   sexually     violent      conduct      or    child

molestation’       .    .   .   ;    (2)   currently       ‘suffers      from   a    serious

mental illness, abnormality, or disorder’; and (3) as a result

of the illness, abnormality, or disorder, ‘would have serious

difficulty in refraining from sexually violent conduct or child

molestation if released.’”                  United States v. Heyer, 740 F.3d

284, 291-92 (4th Cir. 2014) (quoting 18 U.S.C. §§ 4247(a)(5)-

(6)).

            On appeal, Jordan does not dispute that he meets the

first two criteria for civil commitment in that he has engaged

in child molestation in the past and presently suffers from a

                                              2
serious mental illness, abnormality, or disorder.                             He contends,

however, that the district court erred in finding that he would

have serious difficulty in refraining from child molestation if

released.      Specifically, he argues that, in making its findings,

the   court    improperly     minimized          Jordan’s    seven       months      of     sex

offense-free     behavior     while     on       supervised     release;           failed    to

consider the testimony of his expert, Dr. Joseph J. Plaud, that

Jordan’s      strange   behavior      was        attributable      to    a     generalized

anxiety    disorder     rather   than        indicative       of    an    inability         to

control his sexual conduct; and erroneously found that he did

not actively participate in sex offender treatment.

              We review the district court’s factual findings for

clear error and its legal conclusions de novo.                       United States v.

Perez, 752 F.3d 398, 404 (4th Cir. 2014).                          When the district

court’s    findings     are   based     on       its   assessment        of    conflicting

expert testimony, we are especially reluctant to set aside the

district court’s determinations.                   Heyer, 740 F.3d at 292.                   We

will not reverse the district court’s holding on the serious

difficulty prong unless our review leaves us “with the definite

and firm conviction that a mistake has been committed.”                               United

States v. Antone, 742 F.3d 151, 165 (4th Cir. 2014) (internal

quotation marks omitted).

              “The   question      of    whether         a    person          is    sexually

dangerous is by no means an easy one . . . . In the end,

                                             3
however, it is for the factfinder to decide among reasonable

interpretations         of   the     evidence          and     determine       the     weight

accorded to expert witnesses.”              United States v. Hall, 664 F.3d

456, 467 (4th Cir. 2012) (internal quotation marks omitted).

The serious difficulty prong of sexual dangerousness “refers to

the degree of the person’s volitional impairment, which impacts

the person’s ability to refrain from acting upon his deviant

sexual     interests.”         Id.    at    463        (internal         quotation         marks

omitted).     The determination of a particular individual’s risk

of recidivism may rely not only on actuarial tests, but also on

factors    such    as    the   individual’s            age,    his   participation            in

treatment,     his      ability      to    control           his   impulses,         and    his

commitment    to     controlling      his   behavior.              Id.    at   464.         Also

relevant are an individual’s resistance to treatment, continuing

“deviant     sexual      thoughts,”        and     “cognitive            distortions        and

thinking errors about the appropriateness of children as sexual

partners.”     United States v. Wooden, 693 F.3d 440, 462 (4th Cir.

2012).

            Our review of the record leads us to conclude that the

district court did not err.               The court thoroughly described the

evidence and credited the testimony and reports of Drs. Manuel

Gutierrez,    Mark      Hastings,     and       Gary    Zinik      over    those      of     Dr.

Plaud, explaining its weighing of the experts’ opinions, its

reasons for finding Dr. Plaud’s opinion less persuasive than the

                                            4
other experts, and its consideration of the other evidence in

the case.       The court’s conclusion that Jordan is a sexually

dangerous person finds ample support in the record.

            Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                     5